USDC IN/ND case 3:20-cv-00074-JD-MGG document 44 filed 01/27/20 page 1 of 1


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

CLARA COTTON and ZACH COTTON,

                             Plaintiffs,

         v.                                      CASE NO. 3:20-cv-00074-JD-MGG

ETHICON, INC. and JOHNSON & JOHNSON,

                             Defendants.


     ORDER GRANTING MOTION TO WITHDRAW APPEARANCES OF MDL
    COUNSEL FOR DEFENDANTS ETHICON, INC. AND JOHNSON & JOHNSON

         The Court, having considered Defendants' Motion to Withdraw Appearances of MDL

Counsel, now finds that the Motion should be GRANTED.

         IT IS THEREFORE ORDERED that the appearances of the following attorneys are

hereby withdrawn:

     Christy D Jones                           David B. Thomas
     William M Gage                            Susan M. Robinson
     BUTLER SNOW LLP - RID/MS                  THOMAS COMBS & SPANN
     1020 Highland Pkwy., Suite 1400           PO Box 3824
     Ridgeland, MS 39157                       Charleston, WV 25338-3824

     Kari L Sutherland
     Butler Snow LLP - Ox/MS
     1200 Jefferson Ave Ste 2054
     Oxford, MS 38655




Dated:         01/27/2020                  s/Michael G. Gotsch, Sr.
                                           Michael G. Gotsch, Sr.
                                           United States Magistrate Judge
